UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2012 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At May 09, 2012 there were issued and outstanding 27,460,978 shares of the Company’s common stock, $0.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 (unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 6-7 Condensed Consolidated Statements of Other Comprehensive Loss for the Three Months Ended March 31, 2012 and 2011 (unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 9-10 Notes to Condensed Consolidated Financial Statements (unaudited) 11-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35-36 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) (In thousands, except shares) March 31, December 31, Current assets: Cash and cash equivalents $ $ Available for sale securities Accounts receivable Trade Income taxes 9 Commodity risk management asset 3 Assets held for sale Other current assets Total current assets Investment Properties and equipment Oil & gas properties under full cost method, net of $32,202 and $28,561 accumulated depletion, depreciation and amortization Undeveloped mining claims Property, plant and equipment, net Net properties and equipment Other assets Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) March 31, December 31, Current liabilities: Accounts payable $ $ Accrued compensation Commodity risk management liability Current portion of debt Liabilities held for sale Other current liabilities 24 24 Total current liabilities Long-term debt, net of current portion Deferred tax liability Asset retirement obligations Other accrued liabilities Commitment and contigencies Shareholders' equity Common stock, $.01 par value; unlimited shares authorized; 27,445,978 and 27,409,908 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities 96 78 Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, Oil, gas, and NGL production revenues: $ $ Operating expenses: Oil and gas Oil and gas depreciation, depletion and amortization Water treatment plant Mineral holding costs 43 General and administrative Loss from operations ) ) Other income and expenses: Realized loss on risk management activities ) ) Unrealized loss on risk management activities ) ) Gain on the sale of assets 10 Equity loss in unconsolidated investment ) ) Gain on sale of marketable securities 47 Miscellaneous income and (expenses) (1 ) Interest income 5 20 Interest expense ) Loss before income taxes and discontinued operations ) ) The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except per share data) Three months ended March 31, Income taxes: Current benefit from (provision for) ) Deferred benefit from (provision for) Loss from continuing operations ) ) Discontinued operations: Discontinued operations, net of taxes 64 64 Net loss $ ) $ ) Net loss per share basic and diluted Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss $ ) $ ) Weighted average shares outstanding Basic and Diluted The accompanying notes are an integral part of these statements. -7- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands) Three months ended March 31, Net loss $ ) $ ) Other comprehensive income (loss): Marketable securities, net of tax 18 (9 ) Total comprehensive loss ) ) The accompanying notes are an integral part of these statements. -8- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) (Gain) from discontinued operations ) ) Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by operations Depreciation, depletion & amortization Change in fair value of commodity price risk management activities, net 59 Accretion of discount on treasury investment ) Gain on sale of marketable securities ) Equity loss from Standard Steam 60 64 Net change in deferred income taxes ) ) (Gain) on sale of assets ) Noncash compensation 50 Noncash services 23 ) Net changes in assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Net redemption of treasury investments Acquisition & development of oil & gas properties ) ) Acquisition of property and equipment (3 ) ) Proceeds from sale of oil and gas properties Proceeds from sale of marketable securities 62 Proceeds from sale of property and equipment 22 Net change in restricted investments ) ) Net cash provided by (used in) investing activities: ) The accompanying notes are an integral part of these statements. -9- U.S. ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the three months ended March 31, Cash flows from financing activities: Issuance of common stock 50 ) Tax benefit from the exercise of stock options Repayments of debt ) Net cash (used in) provided by financing activities ) Net cash provided by operating activities of discontinued operations 92 66 Net cash used in investing activities of discontinued operations (1
